United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-3657
                     ___________________________

                         United States of America

                          lllllllllllllllllllll Appellee

                                       v.

    Geovanny Hernandez-Garcia, also known as Byron Geovanny Revolorio
                Monjaras, also known as Rojelio De la Rosa

                         lllllllllllllllllllll Appellant
                                ____________

                  Appeal from United States District Court
                     for the Northern District of Iowa
                              ____________

                         Submitted: April 8, 2013
                          Filed: April 16, 2013
                             [Unpublished]
                             ____________

BYE, ARNOLD, and BENTON, Circuit Judges.
                         ____________
PER CURIAM.

      Geovanny Hernandez-Garcia appeals from the sentence that the district court1
imposed on him after he pleaded guilty to being an alien who re-entered the United
States after having been removed following a felony conviction. See 8 U.S.C.
§§ 1326(a)(1), (a)(2) & 1326(b)(1). We affirm.

      The district court determined that Mr. Hernandez-Garcia had an offense level
of 14 and a criminal history category of III, which produced a corresponding
guideline range of 21 to 27 months' imprisonment. But, on the government's motion,
the court departed upward to a criminal history category of VI, producing a guideline
range of 37 to 46 months' imprisonment, and then imposed a sentence of 46 months.
The district court also made it clear that even without the upward departure, it would
have sentenced Mr. Hernandez-Garcia to the same term of imprisonment under the
general provisions of 28 U.S.C. § 3553(a).

       On appeal, Mr. Hernandez-Garcia, relying on United States v. Azure, 536 F.3d
922, 930-32 (8th Cir. 2008), maintains that the district court gave an insufficient
reason for believing that a category VI criminal history more accurately described his
criminal history than category III did. But because the district court indicated an
alternative basis for the sentence it imposed, we need only ask whether a 46-month
term of imprisonment was unreasonable in the circumstances. See United States v.
Ortiz, 636 F.3d 389, 394-95 (8th Cir. 2011). The district court, noting the applicable
guideline range, found on a sufficient record that Mr. Hernandez-Garcia had willfully
inflicted a serious injury on a person by stabbing him with a knife and had attempted
to stab another person, offenses for which he had been charged but not convicted.
The court also found on a sufficient record that Mr. Hernandez-Garcia had habitually


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
falsified his identity throughout his life and continued to do so after his arrest for the
present offense, even to the point of lying to the district court, all of which was
evidence of a substantial tendency on the defendant's part to recidivate. Considering
the admitted offense conduct, and the additional findings of the court, we cannot say
that the court's sentence of 46 months is unreasonable under 18 U.S.C. § 3553(a),
which enumerates the matters that a district court should weigh in fixing a sentence.

      Affirmed.
                        ______________________________




                                           -3-